268 S.W.3d 421 (2008)
Antonio Martinez LARA, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68602.
Missouri Court of Appeals, Western District.
August 5, 2008.
John G. Mermelstein, Columbia, MO, for appellant.
Cory L. Atkins, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM.
Mr. Antonio Martinez-Lara appeals the denial of his Rule 24.035 motion, in which the motion court found that the failure of plea counsel to inform him of parole requirements was a collateral consequence of the plea, and, therefore, plea counsel was effective.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).